El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
*1023Esta es una solicitud para que se expida un auto de cer-tiorari fundada substancialmente en el motivo de.que la corte excedió su jurisdicción al negarse a prorrogar el término para contestar una demanda entablada contra la peticionaria. Esta alega que la corte trató la demanda como si hubiera sido una acción de desahucio, cuando en realidad, la afirmación contenida en la misma, la constituyó en demanda ordinaria y, por lo tanto, la hizo sujeta no a las exigentes disposiciones de la ley referente a acciones de desahucio, sino a los precep-tos más liberales del Código de Enjuiciamiento Civil. El error que específicamente se alega, es que no se le dió a la peticionaria el debido tiempo para contestar la demanda.
Creemos que en los autos existen indicaciones de que am-bas partes trataron este pleito como si fuera una acción de desahucio, y aparte de toda cuestión de renuncia voluntaria de su derecho por parte de la peticionaria, parece que el error, si es que lo hubo, habría tenido el efecto de que la de-manda resultara simplemente redundante; y habría dado'a la peticionaria el derecho de pedir a la corte, el que negara parte de lo solicitado como desagravio, por el especial motivo, de que los demandantes estaban procediendo como si la acción fuera una acción de desahucio.
No es nuestra intención resolver especialmente ninguna do las cuestiones indicadas .en la presente, pues creemos que toda cuestión que se plantee por la peticionaria, puede ser revisada por nosotros en la apelación. Los autos que se nos han trasmitido, demuestran que se ha interpuesto recurso de apelación. Puede concederse, a veces, un arito de certiorari, aunque el peticionario tenga también derecho a un recurso -de apelación. Pero, en el presente caso, el demandado, según se admite, se halla en la posesión de la finca. Se admite que •el efecto de una apelación es suspender los procedimientos. La peticionaria no nos demuestra • nada que nos induzca a •creer, que la apelación no sea el recurso ordinario, rápido y adecuado para la revisión del error alegado.
*1024Debe arralarse el auto de certiorari. .

Desestimada la solicitud.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
El Juez Presidente Sr. Hernández, no. tomó parte en la resolución de este caso.